 RCA SERVICE COMPANY, INC.417but excluding executives, administrative employees, confidential em-ployees, professional employees, office clerical employees, salesmen,'watchmen, guards, and supervisors as defined in the Act.If the employees in group 1 select a bargaining representative differ-ent from that selected by the employees in group 2, the Board finds thatthe group 1 employees constitute a separate appropriate unit; and if,in these circumstances, the employees in group 2 also select a bargain-ing agent, the Board finds that the employees in group 2 also consti-tute an appropriate unit. If the employees in the two groups select,the same bargaining agent, the Board finds that together they con-stitute an appropriate unit.The Regional Director conducting theelections directed herein is instructed to issue a certification of repre-sentatives to the union or unions in the unit or units which may resultfrom the elections. If either group selects no bargaining agent, theRegional Director shall issue a certificate of results of elections to sucheffect.Next of Direction of Elections omitted from publication 'in thisvolume.]'would include theseIn addition the Employer has some part-time employees who areon call and work occasionally,but with no regularity.We include in the unit, and findeligible to vote,all regular part-time employees.SeeIllinoisBell Telephone Company,95 NLRB 913.8The Employer has 60 outside salesmen who have no assigned hours of workThey havenever been included in the unit.We agree with the parties that they are properlyexcluded.RCA SERVICE COMPANY, INC.andINTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS, LOCAL UNION 1481, AFL,' PETITIONER.Case No. 6-RC-930.February 29, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William A. McGowan, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'Herein calledthe IBEW.The OfficeEmployees InternationalUnion, Local 33, AFL,was permitted to interveneon the basis of its showing of interest among the employees involved herein.98 NLRB No. 62. 418DECISIONS ,OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certainemployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act f4.The Petitioner seeks to represent all office and clerical employees-at the Employer's South Pittsburgh Branch on 5121 Clairton Boule-vard, excluding district and home office clerical and office employees,branchmanager's secretary, stockmen, sales employees, trainees,traveling auditors, technical employees, professional employees,guards, watchmen, and supervisors as defined in the Act.While theparties stipulated to the composition of the unit, the Employer and theIntervenor contend that the appropriate unit should be Nation-wideor, at the least, district-wide in order to promote stability of laborrelations for the office and clerical employees of all branches who havecommon interests and working conditions and are centrally controlled.There is no history of collective bargaining with respect to the officeand clerical employees of the South Pittsburgh Branch.The Employer's 5 consumer product division, which is involved inthis proceeding, consists Qf 10 districts and 112 subordinate branchesthat have technical as well as office employees.Although the admin-istration is centralized in the home office in Gloucester, New Jersey,which sets over-all labor and personnel policies, each branch has itsown manager and operates as an independent entity apart from theEmployer's other branches.Generally, hiring is done at the localbranch level.Although there is fairly frequent interchange of tech-nicaf employees, transfers of office and clerical employees are restrictedto key individuals and are limited to 1 or 2 a month for all of theEmployer's branches.Local 1430 of the IBEW has a contract with the Employer whichcovers the office and clerical employees in eight branches of the NewYork district, and six and two of the branches respectively of the NewJersey and New England districts.The IBEW has also been the con-tractual representative of the technical employees in all of the Em-ployer's branches since 1943.The Office Employees International8The Employerdoes not agreethat Local1481 of the IBEW is a labor organizationwithin themeaning ofthe Act, and both theEmployer andthe Intervenor contend thatLocal1481cannot represent the office and clerical employees sought hereinon the groundthat it has no such jurisdiction.We find no merit in these contentionsas Local 1481 iswilling to represent these employees and the record shows that it existsfor the purposeof dealing with employerswith respectto the wages,hours, and other conditions ofemployment.Fox DeLuxe Foods,Inc.,96 NLRB1132;Balboa Pacific Corporation,88NLRB1505.Accordingly, the Employer'smotion to dismiss thepetitionbecause ofLocal 1481's lack of jurisdiction is hereby denied.*There is no contention that any of the contracts referred toinfraconstitute a bar to`this proceeding.The Employer is a wholly owned subsidiary of the RadioCorporationof America. RCA SERVICE COMPANY, INC.419Union's contract, which originally covered only the office and clericalemployees at the Employer's Hollywood, California, branch, when itwas entered into in August 1951, provides for the inclusion of office andclerical employees at additional branches as they are recognized by theEmployer.As a result of the victory of various Office EmployeesLocals in separate consent elections for the office and clerical employeesat the Boston, Milwaukee, Chicago South Side, and Detroit Eastbranches, these employees have since been brought under the samecontract.6It is clear from the foregoing that there has been no Nation-wideor district-wide bargaining between the Employer and either theIBEW or the Office Employees International Union for the office andclerical employees.Although the IBEW represents technical em-ployees on a Nation-wide basis, we do not regard that pattern as con-trolling with respect to the office and clerical employees, who have beenbargained for through multibranch units which do not correspond toany functional or administrative sector of the Employer's operations.The IBEW contract unit covering office and 'clerical employees, forexample, does not include all the branches in the three districts towhich it extends.And the Office Employees' contract unit, whichhas so far developed on a piecemeal basis, is composed of widelyscattered branches.Under all these circumstances, including the lack of substantial in-terchange of office and clerical employees between branches, the exist-ence of a degree of local autonomy, and the fact that there is nothingin the bargaining history of the Employer's branches which militatesagainst the establishment of units on a branch-wide basis, we concludethat a unit confined to the office and clerical employees of the SouthPittsburgh branch is appropriate.?We find, therefore, that all officeand clerical employees at the Employer's South Pittsburgh branch on5121 Clairton Boulevard, Pittsburgh, Pennsylvania, but excludingdistrict and home office clerical and office employees, branch manager'ssecretary, stockmen, sales employees, trainees, traveling auditors,technical employees, professional employees, guards, watchmen, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]9Two consent elections for San Francisco and Oakland,California,which had not yetbeen conducted at the time of the hearing,were recently won by Locals of the OfficeEmployees International Union and will apparently come under this contract.4Holland Furnace Company,95 NLRB 1339;Associated Transport,Inc.,93 NLRB 1564.CfRCA ServiceCompany,Inc.,94 NLRB 1122.